Citation Nr: 1749154	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a low back disability.

The matter was remanded by the Board in January 2017 to provide the Veteran with his requested hearing, which took place in May 2017 before the undersigned Veterans Law Judge.


FINDING OF FACT

Degenerative arthritis of the lumbosacral spine is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, a September 2010 VA examination diagnosed degenerative arthritis of the lumbosacral spine.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran was treated for an acute lumbosacral strain in December 1963.  Therefore, element (2) has also been satisfied.

With respect to element (3), a link between the current condition and the in-service incurrence, a September 2010 VA QTC examiner noted that while there was a clear back strain which occurred during service, it occasioned no further treatment in service and was not objectively present during the October 1964 separation examination.  He stated that the minor nature of the in-service incident and lack of follow-up 47 years earlier made it less likely than not that it contributed to the Veteran's current condition.

In contrast, the Veteran submitted two opinions from his private physicians, dated February 2010 and May 2017.  Collectively, they indicate that the Veteran's chronic back pain originates from his December 1963 injury in service, and that he has experienced continued lower back pain since that time.  His ongoing issues include episodic flare-ups.  In June 2007, he had an episode at work where his back gave out, and subsequent x-rays showed degenerative of the L5-S1 disc.  These physicians stated that this did not happen from just that one episode, but was progressive and most likely resulted from the initial 1963 injury.  They added that it was not unusual to see this type of injury progress over time.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the Board finds the opposing medical opinions to be equally probative in assessing the etiology of the Veteran's low back disability.  That is, these physicians reviewed the same record of an in-service injury but reached different conclusions as to whether it could give rise to the current condition.  In such circumstances where the evidence is in equipoise, the Board will resolve any doubts in the Veteran's favor in accordance with 38 U.S.C.A. § 5107(b).  As a result, element (3) of service connection, a link between the current condition and service, has also been established, and service connection is warranted in this case.


ORDER

Service connection for degenerative arthritis of the lumbosacral spine is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


